Citation Nr: 0318052	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-36 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $7000.00 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1949, from January 1950 to September 1953, and from July 1955 
to March 1968.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued in April 1996.  The Committee found that the veteran's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

The Board remanded the case in April 1998 for further 
development, to determine the inextricably intertwined issue 
of validity of the debt and, if found valid, to readjudicate 
the issue of bad faith creation of the debt in light of 
Richards v. Brown, 9 Vet. App. 255 (1996) (finding of legal 
preclusion of entitlement to waiver because of bad faith in 
creation of debt requires statement of specific ground for 
finding bad faith).

In June 1999, VA regional counsel provided the RO the legal 
opinion that the debt was valid and legally enforceable.  In 
July 1999, the RO determined that the debt was valid and 
notified the veteran of his appellate rights.  He did not 
appeal.  38 U.S.C.A. § 7105(a), (d) (West 2002).  
Accordingly, this claim is not currently before the Board on 
appeal.

In October 2000, the Board decided that the veteran did not 
create the debt in bad faith, thereby eliminating legal 
preclusion to waiver of the loan guaranty indebtedness.  See 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965 (2002).  
The Board remanded the case to the RO to develop additional 
evidence and to consider waiver of the loan guaranty 
indebtedness under the standards of equity and good 
conscience.  Id.  In that readjudication, the RO waived part 
of the debt, finding that the facts and the equities dictated 
that the veteran should and could repay $7000.00 of the 
original $14,493.19 indebtedness.  The Board now reviews the 
matter of entitlement to waiver of the remaining debt.




FINDINGS OF FACT

1.  In April 1989, the veteran and his wife obtained a VA 
loan on property located in Orlando, Florida.

2.  A notice of default reveals that the first uncured 
default was on January 1, 1994. 

3.  Following an April 1995 foreclosure sale of the property 
for an amount less than the outstanding principal, interest 
and foreclosure costs.  VA paid its loan guaranty amount to 
the lender, and the guaranty amount of $14,493.19 was 
ultimately charged to the appellant.

4.  The veteran's default in January 1994 was due to illness 
and unemployment.

5.  The veteran maintained his mortgage for approximately 
five years.  Following the default, he attempted to sell the 
property through a private real estate investor to avoid 
foreclosure.

6.  The veteran quit occupancy of and mortgage payments on 
his Orlando, Florida, residence without notice to the lender 
or VA and without executing any legal measure to discharge 
his financial obligation under the terms of the VA loan 
guaranty program.

7.  The veteran was, and VA was not, at fault for the 
creation of the indebtedness.

8.  Recovery of the indebtedness would not nullify the 
objective of the loan guaranty program.

9.  Failure to make restitution would not result in unfair 
gain to the veteran-debtor.

10.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

11.  The veteran has not been unjustly enriched by default on 
his VA guaranteed loan.

12.  The veteran is 81 years old, in ill health, and living 
on a fixed income without prospects of improving his income.

13.  Repayment of VA loan guaranty indebtedness would cause 
the veteran undue financial hardship.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property that secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West 2002); 
38 C.F.R. § 1.964(a) (2002).

2.  Recovery of the outstanding loan guaranty indebtedness 
would be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), enacted during 
the pendency of the veteran's appeal, is not applicable to 
cases involving waiver of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

I.  Factual Background

The veteran and his wife purchased a house in Orlando, 
Florida, in April 1989, using a home mortgage loan that was 
guaranteed, in part, by VA.  At that time, the veteran was 
employed as an assistant to a project manager.  His monthly 
income was $1,970.00, including $822.00 in retirement 
benefits.  His wife was unemployed.  Monthly mortgage 
payments were $614.25. 

On January 1, 1994, the veteran defaulted on the mortgage 
obligation.  The notice of default and notice of intention to 
foreclose indicated that several attempts were made to obtain 
a telephone number for the veteran through directory 
assistance and the telephone company.  No listing was found.  
The veteran did not respond to the lender's correspondence.  

A Return of Service dated in May 1994 indicates that 
neighbors reported that the veteran and his wife had moved 
out of the subject property.  One neighbor said that a nephew 
had lived in the home.  The property appeared vacant.

In June 1994, VA wrote to the veteran at his most recent 
address of record and notified him that the lender was taking 
action to foreclose on his loan.  He was advised of 
alternatives to foreclosure, including selling the property 
prior to foreclosure.  He was urged to do his utmost to 
prevent foreclosure.

A summary final judgment of foreclosure was entered against 
the veteran.  A foreclosure sale was held in April 1995.  The 
holder was the successful bidder at the foreclosure sale.

VA paid the holder's loan guaranty claim, the related loss to 
the government in the amount of $16,243.19 was charged as a 
debt to the appellant, and collection efforts were initiated.  
See Advice Regarding Indebtedness of Obligors on Guaranteed 
or Insured Loans, VA Form 26-1833, dated September 8, 1995.  
The total indebtedness was later credited $1,750.00 following 
VA's resale of the property, resulting in an outstanding debt 
of $14,493.19.  See Advice Regarding Indebtedness of Obligors 
on Guaranteed or Insured Loans, VA Form 26-1833, dated March 
18, 1996.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness to the RO in February 1996.  He offered 
several statements in support of his claim.
He reported that a blood vessel burst in his brain in 1991 
and he underwent surgery.  He lost his memory for about a 
year after the surgery.  He had to use most of his income to 
pay hospital bills.  He was no longer able to work and his 
wife left him.  He had a heart attack in September 1993 and 
incurred additional medical bills.  His medical costs were 
above what his insurance would pay.  He sold his entire 
inventory and moved to Norway, where he had lived for many 
years so he would have free medical care.  He lived at the 
home of a friend.  He used his retirement and Social Security 
benefits to pay for a room.

Further, the veteran stated that he signed over the subject 
property to his cousin, who moved into the house in November, 
before the veteran moved to Norway.  His cousin reportedly 
sent all necessary paperwork to the lender.  The veteran 
stated that since he did not hear anything from the bank or 
his cousin, he thought that everything was in order 
concerning his transfer of the property.  A neighbor later 
informed him that his cousin had left the property in April 
1994. 

In addition, the veteran reported that he made many attempts 
to contact the lender, but received little assistance.  He 
submitted undated notes that he allegedly took during a 
telephone conversation with the lender.  The notes show that 
he was advised of the pay-off amount of the loan and told he 
could pre-pay without penalty.  He was also told the amount 
for which houses in the neighborhood were being sold.  It 
appears that he was living in Norway at the time he took the 
notes, as he listed his home address as in Norway.  

On appeal, the veteran also stated that he did not know he 
was supposed to contact VA.  His cousin did not forward his 
mail to him in Norway.  Prior to leaving for Norway, the 
veteran reportedly made all payments on the house through 
March 1994.  He stated that it was not his intention to cheat 
anyone.  While in Norway, he had an additional surgery in 
August 1994 and a heart attack February 1996. 

Finally, the veteran contended that sufficient efforts were 
not undertaken to notify him of the foreclosure.  
Specifically, he alleged that because he is military retiree, 
VA should have been able to determine his current address 
with minimal effort through a computer cross-match system. 

VA wrote to the veteran in July 1999 and requested that he 
provide evidence showing that (a) he attempted to contact the 
lender during the time period surrounding the default and 
foreclosure; (b) that he was treated for physical 
disabilities, i.e., an aneurysm of the brain and a heart 
attack, during the time period surrounding the default and 
foreclosure; and (c) that he transferred the property in 
question to his cousin.

In response, the veteran provided additional evidence to the 
RO in September 1999.  This evidence included, inter alia, 
treatment records showing that he suffered an acute 
subarachnoid hemorrhage in March 1991.  He was also 
hospitalized for a heart attack in September 1993.  
Documentation from his insurance company showed that the full 
amount of his bills was not covered by insurance.  For 
example for a bill of $14,006.00, his liability was 
$1,060.00.

In a letter from the veteran to his wife dated September 13, 
1993, he told his wife that when the bank got the divorce 
papers it would refinance the property.   

A May 1994 letter from a private real estate investor to the 
veteran and his wife notified them that the property was 
being foreclosed and was to go to the sheriff's sale in 
several months.  The investor offered to pay for a quitclaim 
deed to the property and attempt to sell it to avoid 
foreclosure. 

In July 1994, the attorney for the veteran's wife wrote to 
the private real estate investor and provided him 
authorization to obtain information on the loan from the 
lender.  The attorney requested that the private real estate 
investor forward the information obtained from the lender to 
him, and then they would discuss the offer to sell the 
property.

In May 1995, the attorney for the veteran's wife wrote to the 
lender referencing the authorization that he had previously 
sent to the private real estate investor.  He indicated that 
he had received no response from the private real estate 
investor and wanted information about the foreclosure.  In 
June 1995, the lender responded that the loan went to 
foreclosure sale on April 28, 1995, and that the property was 
conveyed to VA.  The foreclosure claims specialist informed 
the attorney that there had been no contact by the private 
real state investor and that his letter was the first inquiry 
she had in the file. 

Also provided was a June 14, 1995, document signed by the 
veteran and his wife authorizing the lender to release 
information about the status of the loan to the private real 
estate investor.  The veteran submitted no evidence showing 
that he legally transferred the subject property to his 
cousin.  In a written statement dated August 1999, he stated 
that he gave the bank and his cousin his address before 
moving to Norway.

In April 2001, the veteran submitted a financial status 
report showing monthly income less than monthly expenses.  It 
lacked complete detail, with certain categories of expenses 
reported, such as several types of insurance and domestic 
help, without reporting the amounts.  Supporting documents 
included Social Security Administration and IRS Form 1099s 
showing fixed income from military retirement and Social 
Security retirement and several documents showing expenses.  
He submitted a document showing scheduled imminent surgery.  
A statement of April 2001 reported gastrointestinal and 
genitourinary health problems.  His service records reveal he 
is 81 years old.


II.  Legal Analysis

Any indebtedness of the veteran shall be waived only when the 
following factors exist: (1) Following default there was a 
loss of the property which constituted security for the loan 
guaranty, insured, or made under Chapter 37 of Title 38, 
United States Code; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and (3) 
collection of such indebtedness would be against the 
principles of equity and good conscience. 38 C.F.R. § 
1.964(a) (2002).

Pursuant to 38 U.S.C.A. § 5302(c) (West 2002), a finding of 
fraud, misrepresentation or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  The Board previously 
determined that the veteran did not create the indebtedness 
through any of these factors.  Consequently, this decision 
determines only whether waiver of recovery of the VA 
indebtedness is warranted on the basis of equity and good 
conscience.

The standard of equity and good conscience is applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
U.S. Government's rights.  The decision should not be unduly 
favorable or adverse to either the claimant or the 
government.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the U.S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

(1)	Fault of debtor.  Where actions of the debtor 
contribute to the creation of the debt.  
(2)	 Balancing of fault. Weighing the fault of the 
debtor against the VA's fault.  
(3)	Undue hardship.  Where the collection would deprive 
the debtor or his or her family of basic necessities.  
(4)	Defeat the purpose of the loan, i.e., whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  
(5)	Unjust enrichment.  Failure to make restitution 
would result in an unfair gain to the debtor.  
(6)	Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation. 

 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965 
(2002).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran bears fault in the creation of the 
loan guaranty indebtedness.  He did not communicate with the 
mortgagee or VA prior to abandoning the property; his 
assertions to the contrary are not credible.  While his 
attempts to mitigate VA's loss by selling the house reflect 
due diligence sufficient to mitigate bad faith, that 
diligence did not mitigate fault.  He ultimately abandoned 
the property to a third party without seeing through the 
legal transfer of his obligation under the terms of his loan 
and the VA guarantee.  The first line of the veteran's 
mortgage note, printed in ALL-CAPS and in bold face stated, 
"NOTICE: THIS LOAN IS NOT ASSUMABLE WITHOUT APPROVAL OF THE 
VETERANS ADMINISTRATION OR ITS AUTHORIZED AGENT."  This 
statement s printed on the front of the note and is obvious 
to the parties who enter into the agreement.  The promise by 
the veteran's cousin to pay the mortgage did not alleviate 
his obligation on the note, because the veteran violated the 
loan agreement by letting his cousin undertake to pay the 
mortgage without VA's permission.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of the VA. 
The Board finds no fault on the part of the VA. No action or 
inaction on the part of the VA brought about the veteran's 
default on his loan obligation. No action or inaction on the 
part of the VA increased the amount of the indebtedness. The 
VA cooperated with the lender.

The veteran seeks to shift some responsibility to VA for the 
ultimate foreclosure, asserting VA had a further duty to 
inform him of the foreclosure that it did not execute.  This 
assertion is incorrect.  The mortgagee and VA performed all 
notice required by law.  Even if the appellant did not 
receive correspondence mailed to his last address of record, 
it remains his burden to apprise VA of his whereabouts.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  If he does not, 
"there is no burden on the part of VA to turn up heaven and 
earth to find him."  Id. at 265.

Concerning the third element, "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities," the most recent financial report in April 2001 
reveals the veteran's current expenses exceed his income, 
apparently by some amount greater than he itemized based on 
his explanatory note.  The veteran is elderly, in ill health, 
on a fixed income, without prospects of material improvement 
in health or wealth.  Of the veteran's reported expenses, his 
food budget might seem high for a single person, but he 
reports that he needs domestic assistance, which can 
reasonably be assumed to increase the expense of food to a 
degree that renders the reported amount reasonable.  
Although, as the RO noted, the veteran will have had cost of 
living increases of his pension and social security income, 
these are presumably offset by increases in the cost of 
living.  Cost of living increases in his income cannot fairly 
be assumed to increase his disposable income.

VA does not know whether the veteran continues to pay the 
child support reported in April 1991 as for children then 16 
and 17 years old.  Given that VA delayed processing the claim 
for two years, the Board will not now delay further to gather 
such information as whether the children are in college and 
what Norwegian law may require in this area, then to resolve 
any conflicts between Norwegian and United States law, 
finally to consider the equities of any conflict of law.

VA would deem the veteran's remaining debt of $7000.00 to be 
repaid in reasonable time were it amortized over 60 months, 
i.e., $116.66 per month.  Given that the veteran's income is 
fixed and the status of his health deteriorating, an increase 
in the veteran's cost of living in that amount would surely 
cause undue financial hardship.  Notwithstanding the 
veteran's ample fault in creation of his loan guaranty 
indebtedness, when his current financial status and financial 
prospects, age and health are weighed against the 
government's interest in recovery of just debts, the 
government's interest does not outweigh the equities in the 
veteran's favor.

Finally, the evidence does not show that the remaining 
factors in the standard of equity and good conscience warrant 
close consideration in this case.  Recovery of the 
indebtedness would restore the veteran's entitlement and thus 
be consistent with promoting rather than defeating the 
purpose of the loan guaranty program.  There is no evidence 
of the veteran's enrichment from his default, other than in 
the sense that relief from a debt is always of a benefit 
equal to the amount of the debt.  The veteran did not change 
a financial position, relinquish a valuable right or incur a 
legal obligation in reliance on VA.  None of these factors 
contribute significant weight against granting the veteran a 
waiver of recovery of the remaining $7000.00 of loan guaranty 
indebtedness.


ORDER

Waiver of recovery of the remainder of the veteran's loan 
guaranty indebtedness of $7000.00 plus accrued interest not 
previously waived is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

